Case 6:18-cv-01965-JA-DCI Document 37 Filed 05/21/20 Page 1 of 2 PagelD 217

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

EMMANUEL ROMERO TORRES,
Plaintiff,
Vv. Case No: 6:18-cv-1965-Orl-28DCI

OMEGA SOLUTIONS TRANSPORT,
INC. and MANNY BENITEZ,

Defendants.

 

ORDER

This case is before the Court on the Plaintiff's Motion for Partial Summary Judgment
(Doc. 33) filed by Plaintiff. The assigned United States Magistrate Judge has submitted a
Report (Doc. 36) recommending that the motion be granted in part and denied in part. No
objections to the Report have been filed.

After review of the record in this matter, the Court agrees with the findings of fact
and conclusions of law in the Report and Recommendation. Therefore, it is ORDERED as
follows:

1. The Report and Recommendation (Doc. 36) is ADOPTED and CONFIRMED
and made a part of this Order.

2. The Plaintiffs Motion for Partial Summary Judgment (Doc. 33) is GRANTED
in part and DENIED in part.

a. The Motion is granted to the extent that the Court finds that Plaintiff is
entitled to summary judgment in his favor with regard to his status as

an employee of Omega under the FLSA.

 

 
Case 6:18-cv-01965-JA-DCI Document 37 Filed 05/21/20 Page 2 of 2 PagelD 218

b. The Motion is denied in all other respects.

DONE and ORDERED in Orlando, Florida;6n May 20, 2020.

  
 

Cc
A anaGon II

as States District Judge

Copies furnished to:
United States Magistrate Judge
Counsel of Record

 

 
